
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 592
		IN THE HOUSE OF REPRESENTATIVES
		
			March 20, 2012
			Ms. Hahn (for
			 herself, Mr. Bishop of New York,
			 Mr. Towns,
			 Mr. McIntyre,
			 Mrs. Napolitano,
			 Mr. Farenthold,
			 Mr. McDermott,
			 Mr. Rangel,
			 Ms. Bordallo,
			 Ms. Lee of California,
			 Mr. Sablan,
			 Ms. Moore,
			 Ms. Linda T. Sánchez of California,
			 Mr. Larsen of Washington,
			 Mr. Boustany,
			 Mr. Carney,
			 Mr. Stark,
			 Ms. Wilson of Florida,
			 Mr. Scott of Virginia,
			 Mr. Sires,
			 Mr. Scalise,
			 Ms. Hirono,
			 Mr. Cassidy,
			 Mr. Smith of Washington,
			 Mr. Young of Alaska,
			 Mr. DeFazio,
			 Mr. McNerney,
			 Mr. Nadler,
			 Mrs. Christensen,
			 Ms. Loretta Sanchez of California,
			 Mr. Carnahan,
			 Mr. Al Green of Texas,
			 Mr. Courtney,
			 Mr. Rothman of New Jersey,
			 Mr. Lynch,
			 Mr. Clarke of Michigan, and
			 Mr. Filner) submitted the following
			 resolution; which was referred to the Committee on Transportation and
			 Infrastructure
		
		RESOLUTION
		Recognizing the importance of ports to the
		  economy and national security of the United States.
	
	
		Whereas ports play a vital role in the United States
			 economy;
		Whereas ports impact lives in every Congressional District
			 in the United States by creating jobs, economic growth, and opportunity;
		Whereas the United States is served by more than 350
			 commercial sea and river ports that support 3,200 cargo and passenger handling
			 facilities;
		Whereas each day, United States ports move both imports
			 and exports totaling some $3.8 billion worth of goods through all 50 States and
			 territories;
		Whereas deep-draft ports move 99.4 percent of overseas
			 cargo volume by weight and 64.1 percent of trade by value;
		Whereas ports move 1.4 billion tons worth of goods and
			 generate $3.95 trillion in international trade;
		Whereas between 2001 and 2020, total freight moved through
			 United States ports will increase by 50 percent;
		Whereas trucks and rail move goods across the United
			 States and contribute to the national economy;
		Whereas more than 1 billion tons of domestic goods are
			 transported via water each year;
		Whereas ports generated $23.3 billion in United States
			 Custom duty, accounting for 70 percent of all United States Custom duties
			 collected;
		Whereas international trade moving through ports accounts
			 for 11 percent of the gross domestic product of the United States;
		Whereas port activity generates over $200 billion in
			 Federal, State and local tax revenue;
		Whereas ports support jobs for more than 13.3 million
			 people in the United States nationwide;
		Whereas for every $1 billion in exports shipped though
			 ports, 15,000 United States jobs are created;
		Whereas business activity related to seaports contributes
			 $3.15 trillion to the United States economy;
		Whereas the cruise line industry contributed $35.85
			 billion to the United States economy and created nearly 330,000 jobs in the
			 United States that generated $15.2 billion in wages in 2010;
		Whereas United States ports account for 75 percent of
			 cruise embarkations worldwide; and
		Whereas 79 percent of cruise-related expenditures are made
			 with businesses, including airlines, travel agents, and ship maintenance and
			 refurbishers, throughout the United States: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes the importance of ports to the
			 economy and national security of the United States;
			(2)urges the President, Federal officials, and
			 other relevant stakeholders to consider this importance in decisionmaking and
			 promote policies that strengthen seaport related infrastructure;
			(3)affirms the longstanding Federal
			 partnership with ports as it relates to improvements to port related
			 infrastructure and its commitment to ensuring the safety of the United States
			 ports and the communities in which they are located; and
			(4)expresses its
			 gratitude to the millions of men and women who work at ports across the United
			 States.
			
